Citation Nr: 0032468	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  95-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals fracture 
right wrist (dominant extremity), currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision by 
the Phoenix, Arizona, Regional Office of the Department of 
Veterans Affairs (VA), which denied an  increased rating for 
the veteran's service-connected right wrist disability.  A 
notice of disagreement was received in August 1994, and a 
statement of the case was issued in January 1995.  The 
veteran's substantive appeal was received in January 1995.  
The veteran's claims file was transferred to the Wichita, 
Kansas, Regional Office (RO).

A March 1995 hearing officer's decision increased the rating 
for the veteran's right wrist disability from 10 percent to 
20 percent, effective February 12, 1993.  Since there has 
been no clearly expressed intent to limit the appeal on this 
issue to entitlement to a specified disability rating, the RO 
and the Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Accordingly, the increased rating for 
the right wrist disability remains in appellate status.

An August 2000 rating decision denied the veteran's request 
of entitlement to service connection for hearing loss and 
entitlement to a total compensation rating based on 
individual unemployability; the decision also denied an 
increased rating for the veteran's service-connected 
carcinoma of the neck.  These issues are not in appellate 
status, as no notice of disagreement has been received to 
initiate an appeal.


REMAND

As noted in the introduction, a March 1994 hearing officer's 
decision increased the evaluation for the veteran's service-
connected right wrist disability to 20 percent.  This action 
was accomplished by viewing the disability by analogy under 
the criteria of Diagnostic Code 5213 which, among other 
things, allows for consideration of limitation of pronation.  

A February 1994 letter from a VA Medical Center informing the 
veteran of his medical unsuitability for employment in a 
certain job category references an Employee Health Physician 
finding that he was unable to pronate his right wrist.  
However, neither a February 1997 VA examination report nor a 
July 1998 VA examination report appear to document any 
limitation of pronation, although the range of other wrist 
motions were reported.  Under the circumstances, the Board is 
unable to find that the medical record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already of record) documenting ongoing 
treatment should be associated with the 
claims file.  The RO should also take 
appropriate action to obtain a copy of 
the pre employment physical examination 
report referred to in the February 24, 
1994, letter from the Chief, Human 
Resources Management Service, of the VA 
Medical Center in Phoenix. 

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
ascertain the current severity of his 
service-connected right wrist disability.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should clearly report all examination 
findings, to include whether there is 
limitation of pronation beyond the middle 
of the arc.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the claim can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure an adequate record 
for appellate review.  The veteran and his representative are 
free to submit additional evidence and argument in support of 
the issue addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).








 

